Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first provisions of the AIA .
inventor to file Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 20 recite the limitation "the phase modulation layer" in line 3 respectively; claim 10 recites the limitation "the frequency-domain phase modulation layer" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Notice re prior art available under both pre-AIA  and AIA 
4. 	In the event the determination of the status of the application as subject to ATA 35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection if the
prior art relied upon, and the rationale supporting the rejection, would be the same under either
status.
					Examiner’s Note
5. 	Examiner has cited particular columns and line numbers or figures in the references as
applied to the claims below for the convenience of the applicant. Although the specified citations
are representative of the teachings in the art and are applied to the specific limitations within the
individual claim, other passages and figures may apply as well. It is respectfully requested from
the applicant, in preparing the responses, to fully consider the references in entirety as potentially
teaching all or part of the claimed invention, as well as the context of the passage as taught by
the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-2, 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, et al. (Hybrid optical-electronic convolutional neural networks with optimized diffractive optics for image classification) in view of Wanqi (Research on Optical Realization Method of Image Encryption).
8. 	With regard to claim 1, Chang, et al. (hereinafter “Chang”) discloses a nonlinear all-optical deep-learning system with or an image plane (via lens of the 4F system)), and to acquire the transformed optical information (via sensor the 4F system) so as to generate processed optical information (See for example, Fig. 1(a) and the associated text). Chang does not expressly call for the above crossed out limitations. However, Wanqi (See for example, pages 34-39; 46-48, and 67-69; and Fig. 4.1) teaches this feature. Chang and Wanqi are combinable because they are from the same field of endeavor, i.e., modulation of optical signals (See for example, paragraph 0046; and pages 67-69). Before the effective filing date of the claimed invention, it would have been obvious to incorporate the teaching as taught by Wanqi into the system of Chang and to do so would at least allow collecting a more accurate optical information. Therefore, it would have been obvious to combine Chang with Wanqi to obtain the invention as specified in claim 1.
	With regard to claim 2, the system of claim 1, wherein the multistage space-frequency domain modulation module comprises: one or more frequency-domain modulation module, configured to perform frequency-domain modulation on optical information in Fourier space; and/or one or more spatial-domain modulation module, configured to perform spatial-domain
modulation on optical information in spatial domain, wherein, the one or more frequency-domain modulation module and/or the one or more spatial-domain modulation module are cascaded alternately, this feature is considered inherent since the combination facilitates alternative optical setups of the modulation (See for example, pages 38-39; and 46-48 of Wanqi).
With regard to claim 9, the system of claim 2, wherein the optical input module comprises a light source and an input object (See for example, pages 2 and 9 and Fig. 1(a)), wherein, the light emitted from the light source irradiates the input object uniformly, such that the light transmits through the input object or is reflected by the input object (See for example, pages 2 and 7-9 and Fig. 1(a) of Chang; and pages 67-68; and Fig. 4.1 of Wanqi), to convert information of the input object to the optical information of the transmitted light or the reflected light (See for example, Fig. 1(a) of Chang), wherein, the information acquisition module comprises: an information acquisition lens, configured to perform Fourier transformation on the modulated optical information so as to transform it onto the Fourier plane or the image plane; and a sensor, configured to acquire the transformed optical information so as to generate the processed optical information (See for example, Fig. 1(a) and the associated text of Chang; and pages 67-68; and Fig. 4.1 of Wanqi).
Claim 12 is rejected the same as claim 1. Thus, argument similar to that presented above for claim 1 is applicable to claim 12. Claim 12 distinguishes from claim 1 only in that it recites establishing a numerical simulation model of an optical system and manufacturing a physical model of the optical system in which a hardware system is installed to implement a target function. Fortunately, Chang (as modified by Wanqi) teaches establishing a numerical simulation model of an optical system and manufacturing a physical model, i.e., fabricating physical prototype, the optical system in which a hardware system is installed to implement a target function, i.e., classification (See for example, pages 6-7 of Chang).
Claim 14 is rejected the same as claim 2. Thus, argument similar to that presented above for claim 2 is applicable to claim 14.
Allowable Subject Matter
9. 	Claims 3-7, 11, 13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin, et al. (All-optical Machine Learning Using Diffractive Deep Neural Networks).
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G MARIAM whose telephone number is (571)272-7394. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD F URBAN can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL G MARIAM/            Primary Examiner, Art Unit 2665